PER CURIAM.
The question involved may be stated briefly as follows: Can a Chinese person, against whom deportation proceed*1009ings are pending, be called as a witness by the United States and compelled to answer questions relevant to the pending issue? That this question must be answered in the affirmative is sustained by a decided preponderance of authority.
The District Judge has stated the facts and has cited the principal authorities establishing the right and power of the District Court to punish for contempt a witness who refuses to answer in circumstances similar to those shown by this record. Since the decision of the Supreme Court, followed by the Circuit Court of Appeals of several of the circuits, that the proceeding to deport is civil, and not criminal, in its nature, the principal argument for sustaining the refusal to answer has been removed. We deem it unnecessary to add to the discussion found in the opinion below.
The order is affirmed.